Citation Nr: 1760584	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-19 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide agent exposure, mustard gas exposure, and/or contaminated water exposure at Camp Lejeune. 

3.  Entitlement to service connection for hypertension, to include as due to herbicide agent exposure, mustard gas exposure, and/or contaminated water exposure at Camp Lejeune. 

4.  Entitlement to service connection for a heart condition, to include as due to herbicide agent exposure, mustard gas exposure, and/or contaminated water exposure at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from September 1961 to June 1965.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In January 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

Due to the Veteran's age, the Board has advanced these appeals on its docket.  See 38 U.S.C. § 7107(a)(2) (West 2012); 38 C.F.R. § 20.900(c) (2017).  
 
The prostate cancer, hypertension, and heart condition issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has never had mental health treatment and/or medications and has never been diagnosed with PTSD and/or any other psychiatric disorder. 

CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  See 38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.304(f) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran generally contends that he has PTSD and that it is etiologically related to his service.  See December 2010 Statement (contended both combat and personal traumas); January 2017 testimony (contended that he "flipped out," wanted to "hurt or kill a guy," was subdued and taken off the ship for one night, was told he has PTSD by his wife, has never been treated for of had a diagnosis of PTSD, and that these "urges" have "happened again" such that he stays away from people to calm down).  However, based on the evidence discussed below, the Board finds that service connection is not warranted. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., in accordance with the DSM-5; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  However, the threshold requirement for establishing service connection for any disability is competent medical evidence of the current existence of the claimed disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Id.  

In this case, the Board finds that the Veteran has no current diagnosis of PTSD and/or any other psychiatric disability.  Service records lack relevant symptoms, treatment, and/or diagnoses.  See September 1961 entrance examination (normal mental status); May 1965 separation examination (normal mental status); other service treatment/personnel records (silent for relevant symptoms, treatment, and/or diagnoses).  Additionally, none of the post-separation records diagnosed PTSD and/or any other psychiatric disorder; to the contrary, March and May 2011 records from Columbia VAMC documented negative PTSD and depression screens.  Of note, the Veteran testified that he had never had mental health treatment and/or medications and had never been diagnosed with PTSD; although he stated that his spouse believes he has PTSD, there is no evidence that the Veteran's spouse has the medical background necessary to competently render this diagnosis, as it is not lay-observable.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  For the same reasons, the Veteran is also not competent to self-diagnose PTSD.  Id.  Therefore, as there is no proof of a current psychiatric disability, there is no valid claim and entitlement to service connection is moot.

Finally, although the REMAND portion of the decision below discusses outstanding records relevant to the prostate cancer, hypertension, and heart condition issues, there is no indication that these would be relevant to the PTSD claim; to the contrary, the Veteran testified that he has never had mental health treatment.  See January 2017 testimony (aforedescribed).  As such, deciding this claim before seeking the outstanding records does not prejudice the Veteran.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Veteran generally contends that his prostate cancer, hypertension, and heart condition are etiologically related to service, to include as due to herbicide agent and/or mustard gas exposure.  See October 2010 application (contended disabilities due to herbicide agent and/or mustard gas exposure); March 2012 statement (contended herbicide agent and mustard gas exposure at Guantanamo Bay); May 2014 statement (contended herbicide agent exposure); January 2017 testimony (contended herbicide agent exposure at Guantanamo Bay).  Additionally, because the Veteran was stationed at Camp Lejeune for 30 or more days between August 1, 1953, and December 31, 1987, the Board presumes his exposure to water supply contaminants.  See 38 C.F.R. § 3.307(a)(7), 3.309(f); service personnel records (stationed at Camp Lejeune from: January 19, 1962, to August 23, 1962; August 30, 1962, to January 30, 1963; and July 31, 1963, to March 26, 1964).  As such, this additional theory of service connection, raised by the record, will be considered hereforward.   

In a February 2012 statement, the Veteran wrote that he was found disabled by the Social Security Administration (SSA) and implied that he may not have submitted all of his medical evidence to VA for the claims herein because, according to VA Form 21-526, Veterans who are age 65 or older or who are determined to be disabled by SSA do not have to submit medical evidence with applications unless filing for special monthly pension.  As such, there may be relevant SSA records (in the constructive possession of the federal government); VA has not yet attempted to seek these records and is required to do so.  See 38 C.F.R. § 3.159(c)(2).   

Further, during the January 2017 testimony, the Veteran identified additional, outstanding records which may be relevant to the prostate cancer, hypertension, and heart condition claims.  See January 2017 testimony (outstanding hypertension and heart records from Carolina Pines Regional Medical Center in Hartsfield, South Carolina, and outstanding prostate cancer records from McLeod Regional Medical Center in Florence, South Carolina).  Of note, the only Carolina Pines Regional Medical Center records currently associated with the claims file are dated from June 2008 to June 2010, and were limited to results from a request for records from Dr. Chapman, from 1990 forward; however, the Veteran identified hypertension and heart treatment from that facility beginning a "year, maybe a year and a half" after separation.  See April 2011 request for records (seeking records from Dr. Chapman, from 1990 forward); June 2008 to June 2010 treatment records from Carolina Pines Hospital; January 2017 testimony (contended that Dr. Bradley diagnosed hypertension and irregular heartbeats within a "year, maybe a year and a half" after separation, before being transferred to two other doctors at the same facility).  Additionally of note, Columbia VAMC treatment records beginning in February 2012, documented receipt of radiation therapy notes from McLeod Hospital pertaining to treatment for prostate cancer; however, there are no treatment records from McLeod Hospital itself currently associated with the claims file.  Of particular relevance, the Veteran testified that he was cancer-free after radiation therapy and surgery at McLeod Hospital, but was still prescribed Flomax for residuals.  See January 2017 testimony (aforedescribed).  VA has not yet attempted to seek these records and is required to do so.  See 38 C.F.R. § 3.159(c)(1).   

Accordingly, the case is REMANDED for the following action:

(Note: This appeal has been advanced on the Board's docket.  See 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Seek relevant records from the SSA.  See February 2012 statement; see also 38 C.F.R. § 3.159(c)(2).

2.  Seek relevant records from Carolina Pines Regional Medical Center in Hartsfield, South Carolina.  See January 2017 testimony (contended that Dr. Bradley diagnosed him with hypertension and irregular heartbeats within a "year, maybe a year and a half" after separation, before his care was transferred to two other doctors at the same facility); see also 38 C.F.R. § 3.159(c)(1).  Please note that the treatment records from this facility currently associated with the claims file are limited to results from an April 2011 request seeking records only from Dr. Chapman, from 1990 forward.

3.  Seek relevant records from McLeod Regional Medical Center in Florence, South Carolina.  See Columbia VAMC treatment records beginning February 2012, which document receipt of radiation therapy notes from McLeod Hospital pertaining to treatment for prostate cancer); January 2017 testimony (contended that he was cancer-free after radiation therapy and surgery at McLeod Hospital, but was still prescribed Flomax for residuals); see also 38 C.F.R. § 3.159(c)(1).   

4.  After completing the above, if any outstanding records indicate that the prostate cancer, hypertension, and/or heart condition may be etiologically related to service, to include as due to herbicide agent exposure, mustard gas exposure, and/or contaminated water exposure at Camp Lejeune, then obtain the appropriate etiological opinions.  See 38 C.F.R. § 3.159(c)(4).    

If opinions are sought, the Board defers to the examiner's discretion to determine whether an in-person examination is required to render the requested opinions. 

If opinions are sought, the examiner is informed that exposure to water contaminants at Camp Lejeune has been conceded, but exposure to herbicide agents and/or mustard gas at Guantanamo Bay has not been conceded.  

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112.





______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


